 
EXHIBIT 10.2
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”), is made as of June 15, 2010, by and
between GoldSpring, Inc., a Nevada corporation, having an address at 1200
American Flat Road, P.O. Box 1118, Virginia City, NV 89440 (the “Obligor” or
“Company”), and parties set forth on Schedule A hereto (each a “Secured Party”
and collectively, the “Secured Parties”). (The Company and the Secured Parties
may hereinafter be referred to singularly as a “party,” and collectively as the
“parties”).
 
W I T N E S S E T H
 
WHEREAS, concurrently herewith the Company is entering into a Loan
Agreement  with the Secured Parties (the “Loan Agreement”), pursuant to which
the Secured Parties will loan the Company an aggregate of $1,100,000
(collectively, the “Loan”) and, in consideration therefor, the Company will
issue to the Secured Parties, upon the terms and conditions stated in the Loan
Agreement: (a) convertible promissory notes of an aggregate principal amount of
$1,100,000 (each, a “Note” and, collectively, the “Notes”); and (b) warrants to
purchase up to an aggregate of 275,000 shares of the Company’s Common Stock
(“Warrants”); and
 
WHEREAS, in order to further induce the Secured Parties to make the Loan, the
Company has agreed to execute and deliver to the Secured Parties this Agreement
for the benefit of the Secured Parties and to grant to them a security interest
in all of its assets (subject only to security interests the Borrower has
granted to (a) Brockbank Trust (the “Brockbank Interest”); (b) certain lenders
(the “Additional Lenders”) as of November 30, 2004, March 31, 2005, July 15,
2005, September 26, 2005, December 12, 2007, June 27, 2008, December 8, 2008,
May 1, 2009, May 13, 2009, and December 10, 2009, as set forth on Schedule B
hereto (collectively, the “Additional Lenders’ Interests”)), to secure the
prompt payment, performance and discharge in full of all of Company’s
obligations under the Loan Agreement, the Notes and the Warrants.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “general intangibles” and “proceeds”) shall have the respective
meanings given such terms in Article 9 of the UCC.  Each capitalized term used
herein, and not otherwise defined, shall have the meaning ascribed thereto in
the Loan Agreement.
 
(a)           “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement (subject only to the Brockbank
Interest and Additional Lenders’ Interests) and which shall include the
following, whether presently owned or existing or hereafter acquired or coming
into existence, and all additions and accessions thereto and all substitutions
and replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           All Goods of the Obligor, including, without limitations, all
machinery, equipment, computers, motor vehicles, trucks, tanks, boats, ships,
appliances, furniture, special and general tools, fixtures, test and quality
control devices and other equipment of every kind and nature and wherever
situated, together with all documents of title and documents representing the
same, all additions and accessions thereto, replacements therefor, all parts
therefor, and all substitutes for any of the foregoing and all other items used
and useful in connection with the Obligor’s businesses and all improvements
thereto (collectively, the “Equipment”); and
 
(ii)           All Inventory of the Obligor; and
 
(iii)           All of the Obligor’s contract rights and general intangibles,
including, without limitation, all partnership interests, stock or other
securities, licenses, distribution and other agreements, computer software
development rights, leases, franchises, customer lists, quality control
procedures, grants and rights, goodwill, trademarks, service marks, trade
styles, trade names, patents, patent applications, copyrights, deposit accounts,
and income tax refunds (collectively, the “General Intangibles”); and
 
(iv)           All Receivables of the Obligor including all insurance proceeds,
and rights to refunds or indemnification whatsoever owing, together with all
instruments, all documents of title representing any of the foregoing, all
rights in any merchandising, goods, equipment, motor vehicles and trucks which
any of the same may represent, and all right, title, security and guaranties
with respect to each Receivable, including any right of stoppage in transit; and
 
(v)           All of the Obligor’s documents, instruments and chattel paper,
files, records, books of account, business papers, computer programs and the
products and proceeds of all of the foregoing Collateral set forth in clauses
(i)-(iv) above.
 
(b)           “Obligations” means all of the Obligor’s obligations under this
Agreement, the Loan Agreement, the Notes and the Warrants, in each case, whether
now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later decreased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.
 
(c)           “UCC” means the Uniform Commercial Code, as currently in effect in
the State of New York.
 
2.           Grant of Security Interest.  As an inducement for the Secured
Parties to make the Loan and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, except for Permitted Liens (as hereinafter defined), the Obligor
hereby, unconditionally and irrevocably, pledges, grants and hypothecates to the
Secured Parties, a continuing security interest (subject only to the Brockbank
Interest and Additional Lenders’ Interests) in, a continuing lien upon, an
unqualified right to possession and disposition of and a right of set-off
against, in each case to the fullest extent permitted by law, all of the
Obligor’s right, title and interest of whatsoever kind and nature in and to the
Collateral (the “Security Interest”).
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.           Representations, Warranties, Covenants and Agreements of the
Obligor.  The Obligor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows:
 
(a)           The Obligor has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations
hereunder.  The execution, delivery and performance by the Obligor of this
Agreement and the filings contemplated herein have been duly authorized by all
necessary action on the part of the Obligor and no further action is required by
the Obligor.  This Agreement constitutes a legal, valid and binding obligation
of the Obligor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditor’s rights
generally.
 
(b)           The Obligor represents and warrants that it has no place of
business or offices where its respective books of account and records are kept
(other than temporarily at the offices of its attorneys or accountants), except
as set forth on Schedule C attached hereto;
 
(c)           Except as to those liens existing as of the date hereof that were
disclosed to the Secured Parties by the Obligor and are set forth on the
attached Schedule D (the “Permitted Liens”), the Obligor is the sole owner of
the Collateral (except for non-exclusive licenses granted by the Obligor in the
ordinary course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and is fully authorized to grant the Security
Interest in and to pledge the Collateral.  Except as to the Permitted Liens,
there is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing (other than those that have
been filed in favor of the Secured Parties pursuant to this Agreement) covering
or affecting any of the Collateral.  Except as to the Permitted Liens, so long
as this Agreement shall be in effect, the Obligor shall not execute and shall
not knowingly permit to be on file in any such office or agency any such
financing statement or other document or instrument (except to the extent filed
or recorded in favor of the Secured Parties pursuant to the terms of this
Agreement).
 
(d)           No part of the Collateral has been judged invalid or
unenforceable.  No written claim has been received that any Collateral or the
Obligor’s use of any Collateral violates the rights of any third party. There
has been no adverse decision to the Obligor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Obligor's
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Obligor, threatened before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(e)           The Obligor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and may
not relocate such books of account and records unless it delivers to the Secured
Parties at least 30 days prior to such relocation (i) written notice of such
relocation and the new location thereof (which must be within the United States)
and (ii) evidence that appropriate financing statements and other necessary
documents have been filed and recorded and other steps have been taken to
perfect the Security Interest to create in favor of the Secured Parties a valid,
perfected and continuing lien in the Collateral.
 
(f)           This Agreement creates in favor of the Secured Parties a valid
security interest (subject only to the Brockbank Interest and Additional
Lenders’ Interests) in the Collateral securing the payment and performance of
the Obligations and, upon making the filings described in the immediately
following sentence, a perfected security interest in such Collateral (subject
only to the Brockbank Interest and Additional Lenders’ Interests).  Except for
the filing of financing statements on Form-1 under the UCC with the
jurisdictions indicated on Schedule E attached hereto, no authorization or
approval of or filing with or notice to any governmental authority or regulatory
body is required either (i) for the grant by the Obligor of, or the
effectiveness of, the Security Interest granted hereby or for the execution,
delivery and performance of this Agreement by the Obligor or (ii) for the
perfection of or exercise by the Secured Parties of its rights and remedies
hereunder.
 
(g)           The Obligor hereby irrevocably authorizes the Secured Parties at
any time and from time to time to file in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the State of New York as amended from time to time (“NYUCC”), or any
other Uniform Commercial Code jurisdiction; and (b) contain any other
information required by part 5 of Article 9 of the NYUCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether the Obligor is an organization, the type of organization and any
organization identification number issued to the Obligor. The Obligor agrees to
furnish any such information to the Secured Parties promptly upon request.  The
Obligor also ratifies its authorization for the Secured Parties to have filed in
any Uniform Commercial Code jurisdiction any like initial financing statements
or amendments thereto if filed prior to the date hereof with respect to the
Collateral.
 
(h)           The execution, delivery and performance of this Agreement does not
conflict with or cause a breach or default, or an event that with or without the
passage of time or notice, shall constitute a breach or default, under any
agreement to which the Obligor is a party or by the Obligor is bound.  No
consent (including, without limitation, from stockholders or creditors of the
Obligor) is required for the Obligor to enter into and perform its obligations
hereunder.
 
(i)           The Obligor shall at all times maintain the liens and Security
Interest provided for hereunder as valid and perfected liens and security
interests in the Collateral in favor of the Secured Parties until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section
11.  The Obligor hereby agrees to defend the same against any and all
persons.  The Obligor shall safeguard and protect all Collateral for the account
of the Secured Parties.  At the request of the Secured Parties, the Obligor will
pay the cost of filing one or more financing statements pursuant to the UCC (or
any other applicable statute) in form reasonably satisfactory to the Secured
Parties in all public offices wherever filing is, or is deemed by the Secured
Parties to be, necessary or desirable to effect the rights and obligations
provided for herein. Without limiting the generality of the foregoing, the
Obligor shall pay all fees, taxes and other amounts necessary to maintain the
Collateral and the Security Interest hereunder, and the Obligor shall obtain and
furnish to the Secured Parties from time to time, upon demand, such releases
and/or subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(j)           The Obligor will not transfer, pledge, hypothecate, encumber,
license (except for non-exclusive licenses granted by the Obligor in the
ordinary course of business), sell (except for sales of inventory in the
ordinary course of business) or otherwise dispose of any of the Collateral
without the prior written consent of the Secured Parties.
 
(k)           The Obligor shall keep and preserve its Equipment, Inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.
 
(l)           The Obligor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Parties promptly, in sufficient detail, of any
substantial change in the Collateral, and of the occurrence of any event which
would have a material adverse effect on the value of the Collateral or on the
Secured Parties’ security interest therein.
 
(m)           The Obligor shall promptly execute and deliver to the Secured
Parties such further deeds, mortgages, assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as the Secured Parties may from time to
time request and may in its sole discretion deem necessary to perfect, protect
or enforce its security interest in the Collateral.
 
(n)           The Obligor shall permit the Secured Parties and their
representatives and agents to inspect the Collateral at any time, and to make
copies of records pertaining to the Collateral as may be requested by the
Secured Parties from time to time.
 
(o)           The Obligor will take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.
 
(p)           The Obligor shall promptly notify the Secured Parties in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by the Obligor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Parties hereunder.
 
(q)           All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of the Obligor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
4.           Defaults.  The following events shall be “Events of Default”:
 
(a)           A breach by the Obligor of its material obligations under the Loan
Agreement, Notes or Warrants, and failure to cure such breach for ten (10) days
after receipt by the Obligor of notice of such breach from the Secured Parties;
 
(b)           Any representation or warranty of the Obligor in this Agreement
shall prove to have been incorrect in any material respect when made; and
 
(c)           The material failure by the Obligor to observe or perform any of
its material obligations hereunder for ten (10) days after receipt by the
Obligor of notice of such failure from the Secured Parties.
 
5.           Duty To Hold In Trust.  Upon the occurrence of any Event of Default
and at any time thereafter, the Obligor shall, upon receipt by it of any
revenue, income or other sums subject to the Security Interest, whether payable
pursuant to the Loan Agreement, the Note, or otherwise, or of any check, draft,
debenture, trade acceptance or other instrument evidencing an obligation to pay
any such sum, hold the same in trust for the Secured Parties and shall forthwith
endorse and transfer any such sums or instruments, or both, to the Secured
Parties for application to the satisfaction of the Obligations.
 
6.           Rights and Remedies Upon Default.  Upon occurrence of any Event of
Default and at any time thereafter, the Secured Parties shall have the right to
exercise all of the remedies conferred hereunder and under the Loan Agreement,
and the Secured Parties shall have all the rights and remedies of a secured
party under the UCC and/or any other applicable law (including the Uniform
Commercial Code of any jurisdiction in which any Collateral is then
located).  Subject only to the Brockbank Interest and Additional Lenders’
Interests, the Secured Parties shall have the following rights and powers:
 
(a)           The Secured Parties shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Obligor shall assemble the Collateral and
make it available to the Secured Parties at places which the Secured Parties
shall reasonably select, whether at the Obligor's premises or elsewhere, and
make available to the Secured Parties, without rent, all of the Obligor’s
respective premises and facilities for the purpose of the Secured Parties taking
possession of, removing or putting the Collateral in saleable or disposable
form.
 
(b)           The Secured Parties shall have the right to operate the business
of the Obligor using the Collateral and shall have the right to assign, sell,
lease or otherwise dispose of and deliver all or any part of the Collateral, at
public or private sale or otherwise, either with or without special conditions
or stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Parties may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Obligor or right of
redemption of the Obligor, which are hereby expressly waived.  Upon each such
sale, lease, assignment or other transfer of Collateral, the Secured Parties
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of the Obligor, which are hereby waived
and released.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
7.           Applications of Proceeds.
 
(a)           Subject only to the Brockbank Interest and Additional Lenders’
Interests, the proceeds of any such sale, lease or other disposition of the
Collateral hereunder shall be applied first, to the expenses of retaking,
holding, storing, processing and preparing for sale, selling, and the like
(including, without limitation, any taxes, fees and other costs incurred in
connection therewith) of the Collateral, to the reasonable attorneys' fees and
expenses incurred by the Secured Parties in enforcing its rights hereunder and
in connection with collecting, storing and disposing of the Collateral, and then
to satisfaction of the Obligations, and to the payment of any other amounts
required by applicable law, after which the Secured Parties shall pay to the
Obligor any surplus proceeds.  If, upon the sale, license or other disposition
of the Collateral, the proceeds thereof are insufficient to pay all amounts to
which the Secured Parties are legally entitled, the Obligor will be liable for
the deficiency, together with interest thereon, at the rate of 18% per annum
(the “Default Rate”), and the reasonable fees of any attorneys employed by the
Secured Parties to collect such deficiency.  To the extent permitted by
applicable law, the Obligor waives all claims, damages and demands against the
Secured Parties arising out of the repossession, removal, retention or sale of
the Collateral, unless due to the gross negligence or willful misconduct of the
Secured Parties.
 
(b)           All ordinary costs and expenses incurred by the Secured Parties in
collection of the Obligations shall be borne exclusively by the Obligor
including, without limitation, any costs, expenses, fees or disbursements
incurred by outside agencies or attorneys retained by the Secured Parties to
effect collections of the Obligations or any Collateral securing the
Obligations.  The provisions of this paragraph shall not apply to any suits,
actions, proceedings or claims of the nature referred to herein or otherwise
which are based upon or related to the repayment of, or the taking of security
for, any loans and/or advances made by any Secured Parties to the Company that
do not arise under the Loan Agreement or that are not participated in by the
Secured Parties, and the party making such loans and/or advances shall be
exclusively responsible for such suits, actions, proceedings or claims and the
payment of all such expenses in connection therewith.
 
8.           Costs and Expenses.   The Obligor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements,
continuation statements, partial releases and/or termination statements related
thereto or any expenses of any searches reasonably required by the Secured
Parties.  The Obligor shall also pay all other claims and charges which in the
reasonable opinion of the Secured Parties might prejudice, imperil or otherwise
affect the Collateral or the Security Interest therein.  The Obligor will also,
upon demand, pay to the Secured Parties the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Secured Parties may incur in connection with (i)
the enforcement of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral, or
(iii) the exercise or enforcement of any of the rights of the Secured Parties
under the Loan Agreement.  Until so paid, any fees payable hereunder shall be
added to the principal amount of the Note and shall bear interest at the Default
Rate.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
9.           Responsibility for Collateral.  The Obligor assumes all liabilities
and responsibility in connection with all Collateral, and the obligations of the
Obligor hereunder or under the Loan Agreement shall in no way be affected or
diminished by reason of the loss, destruction, damage or theft of any of the
Collateral or its unavailability for any reason.
 
10.           Security Interest Absolute.  All rights of the Secured Parties and
all Obligations of the Obligor hereunder, shall be absolute and unconditional
(subject only to the Brockbank Interest and Additional Lenders’ Interests),
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Loan Agreement, or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof; (b) any change in the time, manner
or place of payment or performance of, or in any other term of, all or any of
the Obligations, or any other amendment or waiver of or any consent to any
departure from the Loan Agreement, or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guaranty, or any other security,
for all or any of the Obligations; (d) any action by the Secured Parties to
obtain, adjust, settle and cancel in its sole discretion any insurance claims or
matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Obligor, or a discharge of all or any part of the Security
Interest granted hereby.  Until the Obligations shall have been paid and
performed in full, the rights of the Secured Parties shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy.  The Obligor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Parties, then, in any such event, the Obligor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof.  The Obligor waives all
right to require the Secured Parties to proceed against any other person or to
apply any Collateral which the Secured Parties may hold at any time, or to
marshal assets, or to pursue any other remedy.  The Obligor waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.
 
11.           Term of Agreement.  This Agreement and the Security Interest shall
terminate on the repayment of all amounts due the Secured Parties under the Loan
Agreement and the Notes.  Upon such termination, the Secured Parties, at the
request and at the expense of the Obligor, will join in executing any
termination statement with respect to any financing statement executed and filed
pursuant to this Agreement.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
12.           Power of Attorney; Further Assurances.
 
(a)           The Obligor authorizes the Secured Parties, and does hereby make,
constitute and appoint the Secured Parties, and the Secured Parties’ respective
officers, agents, successors or assigns with full power of substitution, as the
Obligor’s true and lawful attorney-in-fact, with power, in its own name or in
the name of the Obligor, to, after the occurrence and during the continuance of
an Event of Default, (i) endorse any debentures, checks, drafts, money orders,
or other instruments of payment (including payments payable under or in respect
of any policy of insurance) in respect of the Collateral that may come into
possession of the Secured Parties; (ii) to sign and endorse any UCC financing
statement or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and (v) generally, to do, at the option
of the Secured Parties, and at the Obligor’s expense, at any time, or from time
to time, all acts and things which the Secured Parties deem necessary to
protect, preserve and realize upon the Collateral and the Security Interest
granted therein in order to effect the intent of this Agreement and the Loan
Agreement, all as fully and effectually as the Obligor might or could do; and
the Obligor hereby ratifies all that said attorney shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is coupled with an interest
and shall be irrevocable for the term of this Agreement and thereafter as long
as any of the Obligations shall be outstanding.
 
(b)           On a continuing basis, the Obligor will make, execute,
acknowledge, deliver, file and record, as the case may be, in the proper filing
and recording places in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule E, attached hereto, all such instruments,
and take all such action as may reasonably be deemed necessary or advisable, or
as reasonably requested by the Secured Parties, to perfect the Security Interest
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Secured Parties the grant or
perfection of a security interest in all the Collateral.
 
(c)           The Obligor hereby irrevocably appoints the Secured Parties as the
Obligor’s attorney-in-fact, with full authority in the place and stead of the
Obligor and in the name of the Obligor, from time to time at the discretion of
the Secured Parties, to take any action and to execute any instrument which the
Secured Parties may deem necessary or advisable to accomplish the purposes of
this Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Obligor where permitted by law.
 
13.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing, with copies to all the other parties hereto, and
shall be deemed to have been duly given when (i) if delivered by hand, upon
receipt, (ii) if sent by facsimile, upon receipt of proof of sending thereof,
(iii) if sent by nationally recognized overnight delivery service (receipt
requested), the next business day or (iv) if mailed by first-class registered or
certified mail, return receipt requested, postage prepaid, four days after
posting in the U.S. mails, in each case if delivered to the following addresses:
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
If to the Obligor: to the address first set forth in the Preambles to this
Agreement.
 
With copies to:
M. Ridgway Barker, Esq.
Kelley Drye & Warren LLP
400 Atlantic StreetStamford, CT  06901
Phone:  203- 351-8032
Fax:  203-327-2669




If to the Secured Parties: to the address set forth immediately below the
Secured Parties’ name on Schedule A to the Loan Agreement.
 
With copies to:
Blank Rome LLP
405 Lexington Ave.
New York, NY 10174
Phone: (212) 885-5000
Fax: (212) 885-5001
Attn.: Jeffrey A. Rinde, Esq.


14.           Other Security.  To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Parties shall have the right, in their sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of the Secured Parties’
rights and remedies hereunder.
 
15.           Miscellaneous.
 
(a)           No course of dealing between the Obligor and the Secured Parties,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Parties, any right, power or privilege hereunder or under the Loan
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.
 
(b)           All of the rights and remedies of the Secured Parties with respect
to the Collateral, whether established hereby or by the Loan Agreement or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.
 
(c)           This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto.  Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(d)           In the event that any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
(e)           No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.
 
(f)           This Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns.
 
(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
 
(h)           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent the validity, perfection or
enforcement of a security interest hereunder in respect of any particular
Collateral which are governed by a jurisdiction other than the State of New York
in which case such law shall govern.  Each of the parties hereto irrevocably
submit to the exclusive jurisdiction of any New York State or United States
federal court sitting in New York county over any action or proceeding arising
out of or relating to this Agreement, and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court.  The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  The parties hereto further waive any objection to venue
in the State of New York and any objection to an action or proceeding in the
State of New York on the basis of forum non conveniens.
 
(i)           EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION.  THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN THE EVENT OF A
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(j)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]
 

 
- 12 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
 


OBLIGOR:


GOLDSPRING, INC.




By:  /s/ Corrado De Gasperis
Name: Corrado De Gasperis
Title:   President & CEO
 
 
SECURED PARTIES:
 
THE INTERGROUP CORPORATION
 
 
By:  /s/ John V. Winfield
Name:
Title:
 
 
PORTSMOUTH SQUARE, INC.
 
By:  /s/ John V. Winfield
Name:
Title:
 
 
/s/ Josef Grunwald
Josef Grunwald
 
 
 
/s/ Mark Henkels
Mark Henkels
 
SANTA FE FINANCIAL CORP.
 
 
By:  /s/ John V. Winfield
Name:
Title:
 
 
/s/ John V. Winfield
John V. Winfield
 
 
/s/ Paul Hertzberg
Paul Hertzberg
 
 
/s/ David W. Unsworth
David W. Unsworth, Jr.
 
 
 
/s/ Kenneth Moelis
The Moelis Family Trust
       

- 13 -

--------------------------------------------------------------------------------
